Mr. Justice Santana Becerra,
dissenting.
San Juan, Puerto Rico, February 18,1970
This is a case within the sphere of family relations which calls for serious consideration.
The trial court denied the custody of a minor to a grandfather who lives with his wife in a marriage which has lasted for more than forty-five years and who, pursuant to § 178 of the Civil Code, is in the first position to exercise the tutorship of the said minor who was 13 years old at the time the judgment was rendered and who lived at the home of her grandfather for the first four years of her life and with whom she afterwards continued having a close family relation, and left said custody in the hands of the widower of his deceased daughter, mother of the minor, with the additional *662consequence that with the judgment appealed from and it was thus expressly provided in the same, the shared daily life of the minor and her only other brother, aged 14, is broken upon living in separate homes under different custodies.
Considering all the circumstances of the case, and irrespective of the scope which the statement of a minor concerning her preference of a certain custody or home, factor which in my opinion was the decisive one for the judgment rendered might have at law, I dissent from the affirmance of the judgment because the evidence in the record about the girl’s preference and her motivations to prefer a home, among them some which suggest certain guilt on the part of the grandparents for the death by suicide of the mother, is not sufficiently trustworthy to me, in the light of all the circumstances involved and the attitude of clear hostility against the grandparents’ home of the witnesses who produced said evidence. The minor did not testify at the trial.